DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 16 August 2021, in response to the Office Action mailed 10 August 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Response to Arguments
Applicant’s arguments, see the remarks, filed 16 August 2021, with respect to the amended claims have been fully considered and are persuasive.  The rejections of claims 1-3, 5-12, 14-20, 22, and 23 have been withdrawn. 

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Geoffrey Pechie on 8 September 2021.

The application has been amended as follows: 

As per claim 1, line 16 should be amended as follows:
“identifying redundant configurations to sweep only once”

As per claim 10, line 18 should be amended as follows:
“identifying redundant configurations to sweep only once”

As per claim 18, line 19 should be amended as follows:
“identifying redundant configurations to sweep only once”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various elements of the claimed invention, including searching DNN configurations to maximize selected metrics, evaluating individual or multiple layers and the entire network, utilizing different data structures and analyzing different parameters, etc.  However, none of the cite art appears to motivate combining all of the elements in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 4, 13, and 21 are cancelled; claims 1-3, 5-12, 14-20, 22, and 23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE GIROUX/Primary Examiner, Art Unit 2125